Citation Nr: 9911126	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  92-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Parkinson's 
syndrome/disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1975.

This case previously came to the Board of Veterans' Appeal 
(Board) on appeal from a May 1991 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  The veteran filed a timely notice of disagreement, 
and was issued a statement of the case in September 1991.  
The RO received his substantive appeal in October 1991.  In 
December 1991, the veteran presented testimony at a personal 
hearing before the Hearing Officer (HO) at the local VARO.  
The HO confirmed and continued the denial of the benefit 
sought by decision issued later that month.

The Board remanded this case for additional development in 
December 1993 for additional factual development.  However, 
the RO confirmed and continued denial of the benefit sought 
by supplemental statement of the case (SSOC) issued in 
October 1994.

The Board again remanded this case for additional evidentiary 
development in August 1995.  Following compliance, the RO 
confirmed and continued the denial of the benefit sought by 
SSOC issued in December 1997.  The veteran then provided 
testimony at a Videoconference hearing conducted by the 
undersigned in December 1998.   


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In this regard, the Board notes that the requirement to 
assist the veteran in obtaining available records includes 
obtaining records relating to the Social Security 
Administration's (SSA) determination that a veteran is 
disabled.  During the course of the veteran's videoconference 
hearing, he testified that he has been in receipt of Social 
Security Disability Benefits since 1987.  Records pertaining 
to the award of such benefits by the SSA have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether service connection for the disability at 
issue may be granted. As the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the VA should attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records.  Thus, the RO must 
request complete copies of the SSA records utilized in 
awarding the veteran disability benefits.

During the hearing course, the veteran has also testified 
that he was treated for muscle spasms at Anniston Regional 
Medical Center after he got out of service and before he was 
diagnosed with Parkinson's.  To date, however, these 
treatment records have not been associated with the claims 
folder.  The Board finds, consistent with Littke, that 
additional assistance is required.

The Board notes that the veteran's accredited representative 
has previously requested that this case be referred to an 
Independent Medical Examiner.  However, inasmuch as 
additional evidentiary development is required in this case, 
this request must again be deferred pending the return of 
this case to the Board.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for Parkinson's 
syndrome/disease, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies, to 
include Anniston Regional Medical Center.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should also request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the veteran disability benefits, as well 
as copies of the medical examination 
reports and treatment records reviewed by 
that agency in granting the veteran such 
benefits.  All records obtained should be 
associated with the veteran's claims 
folder.

3.  The RO must re-adjudicate the 
veteran's claim for service connection 
Parkinson's syndrome/disease, with 
special attention being made to the 
additional evidence submitted or obtained 
on behalf of the veteran.

4.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See
 Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


